Citation Nr: 1044348	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  07-05 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for additional disability caused by treatment due to surgery 
performed on May 17, 2004, at a VA facility.


REPRESENTATION
				
Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from September 1944 to 
May 1945 and from August 1945 to June 1947.

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Des 
Moines, Iowa.

The previously-denied issues of entitlement to service 
connection for head injury, cervical spine disability, 
shoulder disability, leg disability, and dental disability 
have been raised again, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he sustained additional disability due 
to carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
rendering treatment on May 17, 2004.

On April 27, 2004, the Veteran presented to urgent care because 
of pain in his mid abdomen and persistent abdomen draining which 
started around the first of the month.  It was noted that the 
Veteran had an apx 1 centimeter radius opening that occurred on 
April 1, 2004 and that he had been covering with antibiotic cream 
and dress for one month with no improvement noted.  Physical 
examination revealed that the abdomen was protuberant, soft with 
active bowel sounds.  There was a midline open wound just under 
the xiphoid process draining purulent material with some degree 
of surrounding erythema and increased heat.  The Veteran was 
tender to palpation at approximately 4 pm in relation to the 
wound.  

The May 19, 2004, Discharge Summary, indicates that the Veteran 
was admitted through the surgical procedure center on May 17, 
2004 and was taken to the operating room and following induction 
of anesthesia and the appropriate preparation, he underwent 
excision of infected mesh from his abdominal wall.  The procedure 
was noted to have gone well and there were no complications.  The 
Veteran remained stable throughout the surgery and he was 
transferred to PAR in good condition.  Upon his recovery, he was 
transferred to the surgical ward for 23-hour observation, 
antibiotics and pain control.  His postoperative course was noted 
to be quite uneventful.  He remained afebrile with stable VSs 
throughout his stay and his pain was well controlled on oral pain 
medications.  The Veteran tolerated a regular diet without nausea 
or vomiting and was able to void and ambulate without difficulty.  
On the morning of postoperative day #1, the Veteran was seen by 
Dr. Wilson and his dressings were removed.  The incision was 
found to be clean, dry, and intact.  It was noted that the 
Veteran had one small area of his incision which was left open 
for drainage.  The Veteran was discharged home in good condition.  
He was advised to resume his previous diet, all previous 
medications and activity as tolerated with no heavy lifting or 
straining until his follow up appointment.  A community health 
nurse consult had been placed to assist in daily packing of his 
abdominal wound and supplies were sent home with the Veteran.  
Tissue cultures had shown very rare gram positive cocci and very 
rare gram negative rods, sensitivity was pending.  The Veteran 
was started on Augmentin and had a follow up appointment 
scheduled for May 28, 2004.

Because of increasing foul smelling drainage, he was seen in 
clinic and determined to have a small bowel fistula.  He had been 
advised to have admission with an upper GI for anticipated 
surgery or other treatments as necessary.  

On May 21, 2004, he was hospitalized and started on IV and diet 
and basically wound care from his draining mid abdominal wound.  
He did well over the weekend and them on May 24, 2004, he was 
taken to the x-ray department where he had an upper GI and small 
bowel follow through.  The report from his upper GI showed that 
he had no lead from his upper GI tract.  His x-rays were reviewed 
by the entire surgical staff and it was deemed the Veteran would 
best be served for conservative management rather than an 
extremely long surgical procedure to remove the entire mesh and 
repair bowel.  The Veteran was transferred to TCU for long term 
management of both his wound and his nutritional support.  

On September 21, 2004, the Veteran underwent exploratory 
laparotomy with lysis of adhesions and resection of colocutaneous 
fistula.  The Veteran was admitted to the General Surgery floor 
on the Colorectal Surgery Service, where he recovered without 
complication.  He was discharged the afternoon of September 27, 
2004.

In December 2006, Dr. Rydberg, a family practitioner provided an 
opinion after review of the claims file that the treatment of the 
infected mesh was appropriate and the Veteran healed and that 
current treatment indicates no further residuals from 
colocutaneous fistula at that time.  Dr. Rydberg opined that it 
was less than likely than not that there was any error or fault 
on the VA's part related to the judgment of its physicians, the 
physician's skill, in the hospital care, surgical treatment or 
examination that aggravated or caused the Veteran's current 
problems.

In March 2008, Dr. Rydberg was asked to provide an opinion as to 
whether the or the currently diagnosed GERD and involvement of 
obturator nerve possibly due to scarring as due to the fault on 
part of the VA due to carelessness, negligence, lack of proper 
skill or error in judgment that resulted in additional disability 
while providing hospital care, medical treatment or surgical 
treatment or whether the GERD or involvement of obturator nerve 
an unforeseeable complication of surgery of treatment performed 
by the VA.  Dr. Rydberg noted that there was no indication of 
such fault on the part of VA, that GERD was less than likely not 
the complication related to surgical procedures, and that 
potential scarring or nerve entrapment is expected with multiple 
surgeries.

The Board notes that there are very few records regarding the 
actual March 17, 2004, surgery.  Thus, the Board finds that the 
March 17, 2004, surgical records should be obtained and 
associated with the claims file.  Thereafter, the Veteran should 
be afforded the opportunity to report for VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  All surgical records, including consent 
forms, for the May 17, 2004, excision of 
infected mesh performed at VAMC Sioux Falls 
should be obtained and associated with 
claims file. 

2.  After the foregoing development has 
been completed, the Veteran should be 
afforded the appropriate VA examination by 
an abdominal surgeon.  The claims file 
must be made available to and reviewed by 
the surgeon in conjunction with the 
examination, and the examination report 
should reflect that such a review was made.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  

The surgeon should first offer an opinion 
as to whether the Veteran's May 17, 2004, 
VA medical care/surgery caused additional 
disability.  In rendering this opinion, the 
examiner should discuss the Veteran's 
condition immediately prior to the May 17, 
2004, VA medical care/surgery and his 
subsequent condition resulting from the 
care.  

If additional disability is found, the 
examiner should opine as to (1) whether 
such additional disability is the 
continuance or natural progress of diseases 
or injuries for which May 17, 2004, VA 
medical care/surgery was authorized, (2) 
whether the additional disability is due to 
VA's failure to exercise reasonable skill 
and care in the diagnosis of treatment of 
the disease or injury which could probably 
have been prevented with proper diagnosis 
or treatment, to include failure to remove 
the screws subsequent to the procedure, (3) 
whether such additional disability is 
actually the result of the May 17, 2004, VA 
medical care/surgery or an aggravation of 
an existing condition or is merely 
coincidental with the May 17, 2004, VA 
medical care/surgery and (4) whether the 
additional disability is a necessary 
consequence of the May 17, 2004, VA medical 
care/surgery.

In addition, the examiner should note 
whether there are consent forms in the 
claims file for the May 17, 2004, procedure 
and, if so, whether they adequately explain 
the proposed diagnostic or therapeutic 
procedure or course of treatment; the 
expected benefits; reasonably foreseeable 
associated risks, complications, or side 
effects; reasonable and available 
alternatives; and anticipated results if 
nothing is done. 

Finally, the examiner should opine whether 
the Veteran's current gastrointestinal 
disabilities were an event not reasonably 
foreseeable and whether the risk of that 
event was the type of risk that a 
reasonable health care provider would have 
disclosed in connection with the informed 
consent.

The surgeon may consult with other medical 
professionals as needed.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, the 
Veteran should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


